Exhibit 10.7
SEPARATION AND RELEASE AGREEMENT
     This Separation and Release Agreement (the “Agreement”) is between Approach
Resources Inc. (“ARI”) and Glenn W. Reed (the “Individual”).
RECITALS
     WHEREAS, the Individual has been employed by ARI and Approach Operating,
LLC (collectively, the “Company”) as its Vice President — Operations under an
Employment Agreement between ARI and the Individual effective as of January 1,
2003 and amended by the First Amendment to Employment Agreement effective as of
December 31, 2008 (the “Employment Agreement”).
     WHEREAS, capitalized terms in this Agreement and not otherwise defined
shall have those meanings assigned to them in the Employment Agreement.
     WHEREAS, the Company has determined not to extend the Employment Agreement
in accordance with paragraph 6(e) of the Employment Agreement and the parties
have agreed that the Individual will retire from the Company effective
November 20, 2009 (the “Separation Date”).
     WHEREAS, the parties desire to enter this Agreement to reflect their mutual
undertakings, promises, and agreements concerning the Individual’s termination
of employment with the Company and payments and benefits to the Individual upon
or by reason of such termination.
     NOW THEREFORE, in exchange for the valuable consideration paid or given
under this Agreement, the receipt, adequacy, and sufficiency of which is hereby
acknowledged, the parties knowingly and voluntarily agree to the following
terms:
TERMS

1.   Notice of Termination; Effect of Termination. Pursuant to paragraph 9(a) of
the Employment Agreement, this Agreement constitutes the Company’s Notice of
Termination to the Individual that his employment with the Company is being
terminated pursuant to the Company’s decision not to extend the Employment
Agreement in accordance with paragraph 6(e) of the Employment Agreement. The
Individual waives his right to receive 60 days’ notice of such termination under
paragraph 6(e) of the Employment. The termination of the Individual’s employment
with the Company shall be effective as of the Separation Date and result in a
Separation from Service as of the Separation Date. Effective as of the
Separation Date, the Individual shall also, and hereby does, resign from all
corporate, board, and other offices and positions he holds with the Company and
its Affiliates (as defined below). As of the Separation Date, the Individual
shall be relieved of all further duties pursuant to his employment with the
Company. The Individual shall continue his regular duties for, and full-time
employment with, the Company until the Separation Date although the Company may
in its sole

 



--------------------------------------------------------------------------------



 



    discretion place the Individual on a paid leave of absence at anytime before
the Separation Date.

2.   Final Pay and Benefits. Regardless of whether the Individual accepts this
Agreement, he shall receive the following payments and benefits in accordance
with the Company’s existing policies, or at the Company’s sole discretion,
pursuant to his employment with the Company and his participation in the
Company’s benefit plans:

  (a)   Final Pay. Payment of his regular Base Salary plus payment for his
accrued unused vacation, if any, through the Separation Date. This amount is a
gross amount, subject to applicable taxes and withholdings, and shall be
delivered to the Individual on or within six days after the Separation Date.    
(b)   Vested Benefits. Payment or other entitlement, in accordance with the
terms of the applicable plan or as required by applicable law, of any benefits
to which he has a vested entitlement as of the Separation Date under the terms
of the Company’s employee benefit plans.     (c)   Right to Continue Certain
Insurance Benefits. In accordance with the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the right to continue after the Company’s first
regularly scheduled payday following the Separation Date his group health,
dental, and vision insurance benefits, if any, for himself and his dependents,
at his own expense. The Individual should complete an insurance continuation
election form, which will be furnished to him under separate cover, and timely
return it if he wishes to continue his insurance coverage under COBRA.     (d)  
Common Stock. As of the Separation Date, the Individual owns 22,845 fully vested
shares (the “Shares”) of Company common stock. By signing this Agreement, the
Individual represents and warrants that he owns only the Shares and has no
common stock, stock options, or other equity-related interests or awards from
the Company or its Affiliates (as defined below) other than as described in the
previous sentence.     (e)   Reimbursement of Business Expenses. Reimbursement
of any business expenses properly incurred by the Individual in accordance with
Company policy before the Separation Date.

3.   Post-Separation Obligations. The Employment Agreement and any other
agreement between the parties except as provided below in this paragraph (all of
the agreements just described shall be referred to as the “Prior Agreements”)
shall be terminated as of the Separation Date without any further action by the
parties other than signing this Agreement. As of the Separation Date and without
any further action, the Company and the other Released Parties (as defined
below) shall have no further liabilities, obligations, or duties to the
Individual, and the Individual shall forfeit all rights and benefits, under the
Prior Agreements except as provided in this Agreement. Notwithstanding the

 



--------------------------------------------------------------------------------



 



    previous two sentences, the Individual’s obligations under the Employment
Agreement, including without limitation under paragraphs 10 (Business
Opportunities and Intellectual Property; Personal Investments; Confidentiality;
Covenant not to Compete); 11 (Non-Compete Obligations During Employment Term);
12 (Confidentiality Obligations); 13 (Obligations After Separation Date); and 19
(Waiver of Rights to Jury Trial and Class-Action Participation) (together, the
“Post-Separation Obligations”), and the parties’ mutual rights and obligations
under paragraphs 15 (Survival of Covenants; Enforcement of Covenants; and
Remedies); 20 (Attorneys’ Fees and Other Costs); 24 (Severability); and 25
(Governing Law; Venue) of the Employment Agreement shall survive the termination
of the Individual’s employment and the termination of the Prior Agreements.
Nothing in this Agreement shall be construed to limit, supersede, or cancel any
of the Post-Separation Obligations. The Individual acknowledges and agrees that
he intends to, and shall, comply with such Post-Separation Obligations
notwithstanding the termination of his employment with the Company and the
termination of the Prior Agreements. The parties agree that paragraph 18,
Dispute Resolution, of the Employment Agreement shall be null and void and of no
further force or effect as of the Effective Date.

4.   Special Separation Consideration. In full satisfaction of paragraph 7(b) of
the Employment Agreement, contingent upon the Individual’s acceptance and
non-revocation of this Agreement, and in consideration of the Individual’s
promises and undertakings in this Agreement, the Company shall provide, or cause
to be provided, to him, in addition to the salary and benefits he will receive
pursuant to paragraph 2, the following special separation consideration (the
“Special Separation Consideration”):

  (a)   Separation Payments. The Company shall pay the Individual the following
separation payments (the “Separation Payments”): (i) on or before the 20th day
following the Separation from Service, the Company shall pay the Individual a
lump sum in the amount of $104,200, which is equal to 50% of his Base Salary in
effect as of the Separation from Service; and (ii) on or before December 31,
2009, the Company shall pay the Individual a lump sum equal to $312,600, which
is equal to 150% of his Base Salary in effect as of the Separation from Service.
The Separation Payments are gross amounts and subject to applicable taxes and
withholdings.     (b)   Continuation of Employee Welfare Benefits. If the
Individual timely elects continuation coverage under COBRA by completing and
returning the insurance continuation election form that will be provided under
separate cover, the Company shall provide him for a period of 24 months
following the Separation from Service or, if less, the period ending on the date
he is no longer entitled to continuation coverage under COBRA, with continuation
of all benefits applicable to him and his immediate family members under any
employee welfare benefit plan maintained by the Company immediately before the
Separation from Service, including without limitation health, dental, vision,
and life insurance benefits then applicable to the Individual and his immediate
family under the Company’s employee welfare benefit plans; provided, however,
that if such continued coverage after the Separation from Service is not
permitted under the

 



--------------------------------------------------------------------------------



 



      Company’s plans, then the Company shall provide the Individual with
substantially similar benefits through an insurance policy or reimburse the
Individual for the full cost of obtaining such insurance which reimbursement
amount shall be paid within five days of the Individual’s furnishing the Company
with evidence of the cost of such insurance, which evidence shall be furnished
to the Company by the Individual on a monthly basis. Notwithstanding any other
provision of his Agreement, the Individual shall immediately notify the
Company’s Executive Vice President and General Counsel in writing if he or his
immediate family becomes eligible to receive any benefits similar to the
benefits covered by this subparagraph through subsequent employment or otherwise
and the Company’s obligation to provide such benefits under this subparagraph
shall terminate as of the date of any such eligibility. For purposes of this
subparagraph, “family members” shall not include the Individual’s former spouse
who has been receiving health and dental insurance benefits under the Company’s
employee welfare benefit plans before the Separation Date (at the Individual’s
sole expense) pursuant to the Individual’s divorce decree or other binding
arrangement with the Individual’s former spouse. If the Individual desires to
continue such benefits for his former spouse following the Separation Date, he
shall continue to be solely responsible for them at his own expense.     (c)  
Continuation of Pension or Employee Benefit Plan Benefits. The Company shall
provide the Individual with all benefits to which he is entitled to receive as
of the Separation from Service pursuant to any pension or employee benefit plan
or other arrangement or life insurance policy maintained by the Company
immediately before the Separation from Service.     (d)   Disability. The
parties acknowledge that (i) the Company maintains a disability income policy
(the “Disability Policy”) for the benefit of Individual, (ii) the maximum
monthly benefit under the Disability Policy is $4,300 and (iii) the monthly
premium for the Disability Policy is $207.18. The Company agrees to make a lump
sum payment to Individual, on or before December 31, 2009, in the amount of
$5,868.20, less any monthly premium for the Disability Policy paid by the
Company between the Separation Date and December 31, 2009, in full satisfaction
of all of the Company’s obligations under paragraph 4(b) of this Agreement with
respect to continuation of disability benefits.

5.   Return of Property and Information. Whether or not the Individual accepts
this Agreement, he shall return to the Company or the other Released Parties (as
defined below) any and all items of its or their property, including without
limitation keys, all copies of Confidential Information (as defined below),
badge/access card, computers, software, cellular telephones and smart phones,
equipment, credit cards, forms, files, manuals, correspondence, business
records, personnel data, lists of employees, salary and benefits information,
supplier and vendor files, price lists, contracts, contract information,
marketing plans, brochures, catalogs, training materials, computer tapes and
diskettes or other portable media, computer-readable files and data stored on
any hard drive or other installed device, and data processing reports, and any
and all other documents or property

 



--------------------------------------------------------------------------------



 



    which he has had possession of or control over during his employment with
the Company. The Individual’s obligations under this paragraph supplement,
rather than supplant, his obligations under the common law and his
Post-Separation Obligations. The Individual’s obligations under this paragraph
shall not apply to, and the Individual may retain copies of, personnel, benefit,
or payroll documents concerning him.

6.   General Release by the Individual.

  (a)   Full and Final Release by Releasing Parties. In consideration of the
mutual promises and undertakings in this Agreement, the Individual, on behalf of
himself and his spouse, other family members, heirs, successors, and assigns
(collectively, the “Releasing Parties”), hereby voluntarily, completely, and
unconditionally to the maximum extent permitted by applicable law releases,
acquits, waives, and forever discharges any and all claims, demands,
liabilities, and causes of action of whatever kind or character, whether known,
unknown, vicarious, derivative, direct, or indirect (individually a “Claim” and
collectively the “Claims”), that he or they, individually, collectively, or
otherwise, may have or assert against the Released Parties (as defined below).  
  (b)   Claims Included. This release includes without limitation any Claim
arising out of or relating in any way to (i) the Individual’s employment or his
termination of employment with the Company or with the employment practices of
any of the Released Parties; (ii) any federal, state, or local statutory or
common law or constitutional provision that applies, or is asserted to apply,
directly or indirectly, to the formation, continuation, or termination of the
Individual’s employment relationship with the Company, including but not limited
to the Age Discrimination in Employment Act (“ADEA”); (iii) any contract or
agreement between, concerning, or relating to the Individual and any of the
Released Parties, including without limitation the Employment Agreement; and
(iv) any other alleged act, breach, conduct, negligence, gross negligence, or
omission of any of the Released Parties.     (c)   Claims Excluded. This release
does not (i) waive or release any Claim for breach or enforcement of this
Agreement; (ii) waive or release any right or Claim under the ADEA that may
arise after the date this Agreement is signed by the Individual; or
(iii) prevent the Individual from filing any unemployment compensation claims or
workers’ compensation Claims.     (d)   Definition of Released Parties and
Affiliates. The “Released Parties” include (i) ARI, Approach Operating, LLC,
Approach Oil & Gas Inc., Approach Oil & Gas (Canada) Inc., Approach Services
LLC, Approach Delaware, LLC and Approach Resources I, LP; (ii) any parent,
subsidiary, or Affiliate of the companies just named in (i); (iii) any past or
present officer, director, or employee of the entities just referred to in
(i)-(ii), in their individual and official capacities; and (iv) any past or
present predecessors, successors, parent companies, subsidiaries, owners,
shareholders, members, managers, benefit plans, operating units, Affiliates,

 



--------------------------------------------------------------------------------



 



      divisions, agents, representatives, officers, directors, partners,
members, employees, fiduciaries, insurers, attorneys, successors, and assigns of
the entities just named in (i)-(iii). “Affiliate” shall mean any entity that
Controls, is Controlled by or is under common Control with an entity or person,
and “Control” means the ownership, directly or indirectly, of more than fifty
(50) percent of the voting rights in an entity.

7.   General Release by the Company. In consideration of the mutual promises and
undertakings in this Agreement, the Company, on behalf of itself and its
successors and assigns, hereby voluntarily, completely, and unconditionally to
the maximum extent permitted by applicable law releases, acquits, waives, and
forever discharges any and all claims, demands, liabilities, and causes of
action of whatever kind or character, whether known, unknown, vicarious,
derivative, direct, or indirect (individually a “Claim” and collectively the
“Claims”), that it may have or assert against the Individual and his family
members, heirs, successors and assigns. This release does not supersede or
relieve the Individual of his Post-Separation Obligations and does not waive or
release (a) any Claim for breach or enforcement of this Agreement; (b) any right
or Claim that may arise after the date this Agreement is signed by the
Individual; or (c) any Claim for fraud, illegal acts or omissions, intentional
or willful misconduct, reckless misconduct or gross negligence of the Individual
that may be based on facts not known to the Company’s President and Chief
Executive Officer or Executive Vice President and General Counsel on the date
this Agreement is signed by the Individual.

8.   Confidentiality, Cooperation, Nonprosecution, and Nondisparagement.

  (a)   Mutual Confidentiality. The fact and terms of this Agreement shall be
and remain confidential and shall not be disclosed by the parties. The
obligations under this subparagraph shall not apply to disclosures (i) to legal
counsel, family members, accountants, tax advisors, financial advisors, or
others with a business need to know of this Agreement, provided such persons
have agreed to keep the terms of this Agreement confidential; (ii) to a
governmental agency if requested in connection with an audit or investigation;
(iii) if compelled by law or valid legal process; (iv) as necessary in any legal
proceeding for breach or enforcement of this Agreement; or (v) as necessary to
comply with applicable law or applicable rules of any securities exchange on
which the Company’s shares are listed, to respond to audits, or to defend
against or prosecute legal or administrative complaints or claims.     (b)  
Cooperation. The Individual shall cooperate fully and completely with the
Company or any of the other Released Parties, at their request, in all pending
and future litigation, investigations, arbitrations, and/or other fact-finding
or adjudicative proceedings, public or private, involving the Company or any of
the other Released Parties. This obligation includes without limitation the
Individual promptly meeting with counsel for the Company or the other Released
Parties at reasonable times upon their request, and providing testimony in
court, before an arbitrator or other convening authority, or upon deposition
that is truthful,

 



--------------------------------------------------------------------------------



 



      accurate, and complete, according to information known to him. If the
Individual appears as a witness in any pending or future litigation,
arbitration, or other fact-finding or adjudicative proceeding at the request of
Company or any of the other Released Parties, the Company or the other Released
Parties shall reimburse him, upon submission of substantiating documentation,
for necessary and reasonable expenses incurred by him as a result of testifying.
    (c)   Nonprosecution. Except as requested by any of the Released Parties, as
permitted by law that supersedes the terms of this Agreement, or as compelled by
valid legal process, the Individual shall not (i) assist, cooperate with, or
supply information of any kind to any individual or private-party litigant or
their agents or attorneys concerning (A) the employment, terms and conditions,
or ending of the Individual’s or any other employee’s employment with the
Company or any of the other Released Parties or the employment practices of any
of the Released Parties; or (B) the business or operations of any of the
Released Parties; or (ii) initiate or assist any other person in connection with
any investigation, inquiry, or any other action of any kind with respect to any
of the Released Parties’ employment practices, business, or operations.     (d)
  Mutual Nondisparagement. The Individual and other Releasing Parties and the
Company’s Vice-President-level-and-above executive employees shall not, directly
or indirectly, make any derogatory or disparaging statements (whether oral,
written, electronic, anonymous, on the Internet, or otherwise) about each other,
including without limit any statements (A) about their respective businesses,
decisions, management, leadership, finances, employment practices, products,
services, stock value, or operations, (B) on any social-networking or other
Internet website including without limitation all online blogs, message boards,
forums, and the like, and/or (C) to any third party involved in the Company’s
industry that suggest or imply improper, wrongful, or unethical conduct or that
are critical of the other’s business or other operations or practices. The
obligations under this subparagraph are in addition to any otherwise applicable
contractual, statutory, or common-law obligations. If questioned about or
commenting on the reason for or circumstances surrounding the ending of the
Individual’s employment with the Company by a third party, the Individual and
the other Releasing Parties and the Company shall respond only that the
Individual decided to retire from the Company or similar words to that effect.
The obligations in this subparagraph shall not prohibit any truthful statements
that are required by applicable law or valid legal process. Nor shall they
prohibit the Company’s Vice-President-level-and-above executive employees from
making any statements to persons within the Company (including the Company’s
outside legal, tax and financial advisors) with a business need to know of the
information communicated in such statements.

 



--------------------------------------------------------------------------------



 



9.   Waiver of Certain Rights.

  (a)   Right to Relief Not Provided in this Agreement. Except as provided in
this Agreement, the Individual shall and hereby does irrevocably waive any right
to monetary recovery from the Company or the other Released Parties, whether
sought directly by him or in the event any administrative agency or other public
authority, individual, or group of individuals should pursue any claim on his
behalf; and he shall not request from the Company or the other Released Parties,
as compensation or damages related to his employment or the termination of his
employment with any of the Released Parties, anything of value that is not
provided for in this Agreement.     (b)   Right to Class- or Collective-Action
Initiation or Participation. The Individual shall and hereby does irrevocably
waive the right to initiate or participate in any class or collective action or
other legal or administrative proceeding with respect to any claim against the
Company or the Released Parties, including without limitation any claim arising
from the formation, continuation, or termination of his employment relationship
with any of the Released Parties.

10.   Agreement Not to Seek Reemployment. Neither the Company nor any of the
other Released Parties shall have any obligation to employ or to hire or rehire
the Individual or to consider him for hire with regard to future employment or
potential employment. Accordingly, the Individual agrees that (a) he shall not
apply for or otherwise seek employment with the Company or any of the other
Released Parties at any time in the future, and (b) his forbearance to seek
future employment as just stated is purely contractual and is in no way
involuntary, discriminatory, or retaliatory.   11.   Consultation and
Transition. The Individual shall, without additional consideration other than
Special Separation Consideration, upon the Company’s request, be available for
up to 45 days after the Separation Date for consultation at reasonable times and
without unreasonable interference with his personal or business activities, in
person, online, or by telephone, as necessary, on such matters relating to the
Company or the other Released Parties as may be within his knowledge and to
assist the Company in transitioning his duties and responsibilities. The Company
shall indemnify the Individual against any and all claims arising from the
Individual’s services under this paragraph, and the indemnity shall specifically
cover, among other things, the Individual’s attorney’s fees; provided, however,
that the Company shall have no obligation to indemnify the Individual against
fraud, illegal acts or omissions, intentional or willful misconduct, reckless
misconduct, or gross negligence of the Individual.   12.   No Violations. The
Individual represents and warrants that he has no knowledge that any officer,
director, employee, agent, or representative of the Company or its Affiliates
has committed or is suspected of committing any act which is or may be in
violation of any federal or state law or regulation or has acted in a manner
which requires corrective action of any kind. The Individual further represents
and warrants that he has not informed the Company or any of the other Released
Parties of, and that he is unaware of,

 



--------------------------------------------------------------------------------



 



    any alleged violations of the Company’s standards of business conduct or
personnel policies, or other misconduct by the Company or any of the other
Released Parties, that have not been resolved satisfactorily by the Company or
the other Released Parties.   13.   Non-Use and Non-Disclosure of Confidential
Information. Whether or not the Individual accepts this Agreement, neither he
nor any of the other Releasing Parties shall at any time use or disclose to any
third party any of the Company’s confidential information (the “Confidential
Information”), which includes without limitation all information used in the
Company’s business that gives it and/or its Affiliates an advantage over their
competitors and is not generally known to its or their competitors or readily
ascertainable by the public through independent investigation; business
information, including methods of operation and service, business ideas and
plans, expansion plans, business proposals, sales data, leases, and
opportunities pertaining to the lease, acquisition, exploration, production,
gathering, transporting, marketing, treating, or other processing of
hydrocarbons and related products and the exploration potential of geographical
areas on which hydrocarbon exploration prospects are located; financial
information, including margins, earnings, profits, losses, accounts payable, and
accounts receivable; information about future plans, including marketing
strategies, target markets, prospective purchasers, promotions, sales plans,
projects and proposals, and research and development; intellectual-property
information, including all ideas, inventions, discoveries, processes, designs,
methods, substances, articles, computer programs, and improvements (including,
without limitation, enhancements to, or further interpretation or processing of,
information that was in the Company’s possession before the Effective Date of
this Agreement), whether or not patentable or copyrightable; personnel
information, including personnel policies, employment practices, personnel
records, employee lists, personnel contact information, performance information,
compensation data, benefits, and training programs; trade secret information,
including information or matters constituting trade secrets as defined under
applicable law; and technical information, including databases, formulae,
designs, compilations of information, data, and know-how related to the
Company’s operations. Confidential Information shall also include all
Company-related information contained in any manual or electronic document or
file created by the Individual during his employment with the Company or created
by the Company and provided or made available the Individual in connection with
his employment. Confidential Information shall not include any Company-related
information in the public domain, through no disclosure or wrongful act of the
Individual, to such an extent as to be readily available to competitors. If it
appears the Individual will be compelled by law or judicial process to disclose
any Confidential Information following the Separation Date, he shall notify the
Company’s Executive Vice President and General Counsel in writing immediately
upon his receipt of a subpoena or other legal process. The Individual’s
obligations under this paragraph shall supplement, rather than supplant, his
obligations concerning Confidential Information the common law and his
Post-Separation Obligations.   14.   Offset. The Company shall be entitled to
set off against, and the Individual authorizes the Company to deduct from, the
Separation Payments any amounts which may be due and owing to the Company or the
other Released Parties by the Individual or the other

 



--------------------------------------------------------------------------------



 



    Releasing Parties as of the Separation Date. Before invoking a set off
pursuant to this paragraph, however, the Company shall notify the Individual in
writing of its intent to set off, specifying in the notice the amount, the
explanation for the claimed set off, and the date the set off amount accrued,
attaching copies of supporting documents, if any, for the claimed set off, as
well as providing the Individual 10 days to review and refute the claim for set
off.   15.   Nonadmission of Liability or Wrongdoing. The Individual
acknowledges that (a) this Agreement shall not in any manner constitute an
admission of liability or wrongdoing on the part of Company or any of the other
Released Parties; (b) the Company and the other Released Parties expressly deny
any such liability or wrongdoing; and (c) except to the extent necessary to
enforce or remedy a breach of this Agreement, neither this Agreement nor any
part of it may be construed, used, or admitted into evidence in any judicial,
administrative, or arbitral proceedings as an admission of any kind by Company
or any of the other Released Parties.   16.   Authority to Execute. The
Individual represents and warrants that he has the authority to execute this
Agreement on behalf of all the Releasing Parties.   17.   Mutual Waiver of Right
to a Jury Trial. EACH PARTY SHALL AND HEREBY DOES IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY CLAIM AGAINST THE OTHER PARTY (OR THE RELEASED
PARTIES), INCLUDING WITHOUT LIMITATION ANY CLAIM FOR BREACH OR ENFORCEMENT OF
THIS AGREEMENT.   18.   Governing Law; Severability; Interpretation. This
Agreement and the rights and duties of the parties under it shall be governed by
the laws of the State of Texas, without regard to any conflicts of laws
principles. If any provision of this Agreement is held to be unenforceable, such
provision shall be considered separate, distinct, and severable from the other
remaining provisions of this Agreement, and shall not affect the validity or
enforceability of such other remaining provisions; and in all other respects,
this Agreement shall remain in full force and effect. If any provision of this
Agreement is held to be unenforceable as written but may be made to be
enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.   19.   Assignment.
The Individual’s obligations, rights, and benefits under this Agreement are
personal to the Individual and shall not be assigned to any person or entity
without written permission from the Company’s Executive Vice President and
General Counsel. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective heirs, legal representatives, successors,
and permitted assigns.   20.   Breach of Agreement or Post-Separation
Obligations. Notwithstanding any other provision in this Agreement, the
Company’s obligation to provide the Special Separation Consideration to the
Individual is subject to the condition that he and the Releasing

 



--------------------------------------------------------------------------------



 



    Parties comply with their obligations under this Agreement and that he
complies with his Post-Separation Obligations. The Company shall have the right
to suspend or cease providing any part of the Special Separation Consideration,
as well as to receive repayment from the Individual of any Special Separation
Consideration already provided, if any court of competent jurisdiction
determines that any such obligations have been breached by the Individual or the
Releasing Parties but all other provisions of this Agreement shall remain in
full force and effect; provided, however, that the Company shall not have the
right to suspend or cease providing, or receive repayment of, any part of the
Special Separation Consideration solely because the Individual exercises any
right he may have to challenge the effectiveness of this Agreement under the
Older Workers Benefit Protection Act. The Company’s rights under this paragraph
shall be in addition to but shall in no event lead to a double or multiple
recovery pursuant to any other available rights and remedies should there be a
breach of any obligations of the Individual or the Releasing Parties under this
Agreement or the Post-Separation Obligations.   21.   Expiration Date. The
Company’s offer of this Agreement shall expire after a period of 21 days after
the Individual was first given this Agreement for consideration (the “Expiration
Date”). The Individual may accept the offer at any time before the Expiration
Date by signing this Agreement in the space provided below and returning it to
the attention of J. Curtis Henderson, Executive Vice President and General
Counsel (at chenderson@approachresources.com or One Ridgmar Centre, 6500 West
Freeway, Suite 800, Fort Worth, Texas 76116) so that the signed Agreement is
received no later than the close of business on the Expiration Date.   22.  
Limited Revocation Right; Effect of Revocation. After signing this Agreement,
the Individual shall have a period of seven days to reconsider and revoke his
acceptance of this Agreement if he wishes (the “Revocation Period”). If the
Individual chooses to revoke his acceptance of this Agreement, he must do so by
providing written notice to J. Curtis Henderson before the eighth day after
signing this Agreement, in which case this Agreement shall not become effective
or enforceable and the Individual shall not receive the Special Separation
Consideration.   23.   Effective Date. This Agreement shall become effective and
enforceable upon the expiration of seven days after the Individual signs it (the
“Effective Date”), provided that the Individual signs this Agreement before the
Expiration Date and does not revoke his acceptance of this Agreement during the
Revocation Period.   24.   Right to Consult an Attorney; Knowing and Voluntary
Agreement. The Individual acknowledges that (a) he has a right, and has been
encouraged by this paragraph, to consult an attorney of his choice before
signing this Agreement; (b) he has had a reasonable period in which to consider
whether to sign this Agreement; (c) he fully understands the meaning and effect
of signing this Agreement; and (d) his signing of this Agreement is knowing and
voluntary.   25.   Independent Consideration; Other Obligations. Whether
expressly stated in this Agreement or not, all obligations the Individual
assumes and undertakings he makes by

 



--------------------------------------------------------------------------------



 



    signing this Agreement are understood to be in consideration of the mutual
promises and undertakings in this Agreement, including without limitation the
undertakings in subparagraphs 4(b) and (c) of this Agreement and the Special
Separation Consideration. In addition, the Individual acknowledges and agrees
that neither the Company nor any of the other Released Parties has any legal
obligation to provide the Special Separation Consideration to him outside of
this Agreement and the Employment Agreement. The Individual further acknowledges
and agrees that his obligations under this Agreement supplement, rather than
supplant, his Post-Separation Obligations and any applicable contractual,
statutory, or common-law obligations.   26.   Entire Agreement. This Agreement
contains and represents the entire agreement of the parties with respect to its
subject matters, and supersedes all prior agreements and understandings, written
and oral, between the parties with respect to its subject matters.
Notwithstanding the preceding sentence, nothing in this Agreement shall be
interpreted or construed as superseding or relieving the Individual of his
Post-Separation Obligations. The Individual agrees that the Company has not made
any promise or representation to him concerning this Agreement that is not
expressed in this Agreement or the Employment Agreement, and that in signing
this Agreement, he is not relying on any prior oral or written statement or
representation by the Company or any of the other Released Parties but is
instead relying solely on his own judgment.   27.   Modification; Waiver. No
provision of this Agreement shall be amended, modified, or waived unless such
amendment, modification, or waiver is agreed to in writing and signed by the
Individual and a duly authorized representative of the Company.   28.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement. The delivery of this Agreement in the
form of a clearly legible facsimile or electronically scanned version by e-mail
shall have the same force and effect as delivery of the originally executed
document.   29.   Internal Revenue Code Section 409A; Right to Consult a Tax
Advisor. The parties intend for the Special Separation Consideration to be
exempt from or comply with the provisions of Code Section 409A and not be
subject to the tax imposed by Code Section 409A. The provisions of this
Agreement shall be interpreted in a manner consistent with this intent.
Notwithstanding any other provision in this Agreement, the Individual shall be
solely responsible for any risk that the tax treatment of all or part of the
Special Separation Consideration may be affected by Code Section 409A, which may
impose significant adverse tax consequences on him, including accelerated
taxation, a 20% additional tax, and interest. Because of the potential tax
consequences, the Individual has the right, and is encouraged by this paragraph,
to consult with a tax advisor of his choice before signing this Agreement.

 



--------------------------------------------------------------------------------



 



     AGREED:

              APPROACH RESOURCES INC.   GLENN W. REED    
By:
  /s/ J. Ross Craft   By:   /s/ Glenn W. Reed
 
           
 
  Print Name: J. Ross Craft       Glenn W. Reed
 
  Print Title: President and Chief Executive Officer       Date Signed:
November 10, 2009
 
  Date Signed: November 10, 2009        

 